Citation Nr: 1530755	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  08-11 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial disability rating for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder [herein PTSD], currently assigned a 50 percent disability rating prior to April 28, 2011 and a 100 percent disability rating thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 28, 2011.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A.     § 1114(l).

4.  Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1968.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted entitlement to service-connection for PTSD and assigned a 30 percent disability rating, effective February 2005 (which was later increased to a 50 percent disability rating, with the same effective date, in a December 2009 RO rating decision).  A July 2012 RO rating decision subsequently increased the PTSD disability rating to 100 percent, effective April 28, 2011.  

The Veteran testified at a May 2015 Board hearing before the undersigned Veterans Law Judge in Oakland, California.  A transcript of the hearing is of record.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  As noted, the Veteran's service-connected PTSD is assigned a 100 percent disability rating, effective April 28, 2011.  In this case, evidence of record suggested that the Veteran's service-connected PTSD may have interfered with his ability to secure or follow a substantially gainful occupation prior to April 28, 2011.  For example, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in July 2009, on which he indicated that he last worked full time in September 2008 and that PTSD was the service-connected disability preventing him from securing or following any substantially gainful occupation.  As such, a claim for entitlement to a TDIU prior to April 28, 2011 is raised by the record and is thus properly before the Board.

With respect to the Veteran's TDIU claim, the Board is aware of the case of Bradley v. Peake, 22 Vet. App. 280 (2008) indicating that there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability and could establish a TDIU rating based on other service-connected disability or disabilities in order to qualify for SMC under 38 U.S.C.A. § 1114(s) by having additional service-connected disability or disabilities independently ratable at 60 percent or more.  Thus, pursuant to Bradley, even with the assignment of a total schedular rating, the issue of a TDIU is potentially not moot.  However, the Board concludes this case is distinguishable from Bradley and the Veteran's TDIU claim is in fact moot subsequent to April 28, 2011.  In this case, the Veteran's service-connected PTSD is assigned a 100 percent disability rating, effective April 28, 2011.  The Veteran's only other service-connected disability is a skin condition that has been assigned a noncompensable disability rating since March 1970.  The Veteran has not contended that he is entitled to a TDIU solely on the basis of his service-connected skin condition and in fact on his July 2009 VA Form 21-8940, he only listed PTSD as the service-connected disability preventing him from securing or following any substantially gainful occupation.  As such, the grant of a 100 percent schedular disability rating for the Veteran's service-connected PTSD has rendered moot the issue of a TDIU from the date that the 100 percent schedular disability rating became effective (April 28, 2011).  Further, however, a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's TDIU claim for the period prior to April 28, 2011, when a 100 percent disability rating is not in effect for his service-connected PTSD, remains on appeal.  The Board has phrased the issue above accordingly.

Similar to a TDIU claim, a SMC claim is also part and parcel of an increased rating claim, when such a claim is raised by the record.  See Akles v. Derwinski, 1 Vet. App. 118 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim").  SMC pursuant to 38 U.S.C.A. § 1114(l), as applicable, is payable when a Veteran, as the result of service-connected disability, is permanently bedridden or with such significant disabilities as to be in in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b) (2014).  SMC pursuant to 38 U.S.C.A. § 1114(s), as applicable, is payable when a Veteran has a service connected disability rated as total and is permanently housebound by reason of service-connected disability or disabilities (also referenced as "housebound in fact").  See also 38 C.F.R. § 3.350(i) (2014).  The Veteran's service-connected PTSD is assigned a 100 percent disability rating, effective April 28, 2011.  The April 2011 PTSD examination report noted that the Veteran stated that "his energy level declined to the point where he cannot get out of bed," that he reported "that he was so tired that he could not get out of the bed or perform activities of personal hygiene" and that he was tired because of his service-connected PTSD and major depressive disorder symptoms.  The examination report also stated that "[t]he [V]eteran states that he is down to one friend because he cannot get out of the house."  Further, under the heading titled "[a]bility to maintain Activities of Daily Living (ADLs)," the examination report noted "[b]asic activities of daily living" and "personal hygiene" to be poor and that "[a]ctivities other than self-care that are needed for independent living such as: Meal preparation, doing housework and other chores, shopping, traveling, and doing laundry are taken care of by his two nieces who also live in the same house as the [V]eteran."  Based on the discussion above and evidence cited, claims for SMC pursuant to both 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(s) are raised by the record and are thus properly before the Board.  The Board has phrased the issues above accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After review of the record, there are outstanding records that may be relevant to the Veteran's claims on appeal and remand is therefore required to attempt to obtain such records.  With respect to VA treatment records, the most recent records of record are dated from September 2009.  In a December 2010 statement, the Veteran referenced August 2010 VA treatment from a psychologist and suggested that the provider stated he was "unable to work due to fatigue [and] cognitive difficulties."  A single May 2013 VA treatment note from a psychiatrist noted that the Veteran had been under the psychiatrist's care since February 2008.  As such, it appears that relevant VA treatment records are outstanding and must be obtained on remand.  

In addition, a March 2006 VA treatment note referenced the Veteran seeing a provider G.P. in February 2005 "to work on issues of PTSD" and that he saw this provider "every other week up until a couple of months ago."  It appears that this was a reference to treatment at a Vet Center, as the provider G.P. was referenced in Vet Center records received in June 2005.  Such records, however, contained only a single March 2005 initial intake note.  As such, it appears that relevant Vet Center records are outstanding and must be obtained on remand.  

Further, a March 2006 VA treatment note referenced that the Veteran "started on psych meds around" February 2005 by a family doctor.  No private records are of record and on remand the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  

With respect to the TDIU claim on appeal, the Board notes that a December 2009 RO rating decision denied entitlement to a TDIU.  In any event, as discussed in the introduction above pursuant to Rice, a claim for a TDIU is part and parcel of an increased rating claim when such a claim is raised by the record.  While the Veteran was provided with notice in an October 2009 letter as part of the previous TDIU claim, while on remand to ensure compliance with VA's duty to notify, the Veteran must be provided with proper notice regarding his TDIU claim.  Further, subsequent to the December 2009 rating decision denying a TDIU, no development was taken by the RO with respect to his TDIU claim and as such, while on remand, any further development deemed necessary must be undertaken.  

With respect to the SMC claims on appeal, as these claims were inferred, no notice with respect to these claims has been provided and development has not yet been conducted.  As such, while on remand, proper notice must be provided and any further development deemed necessary must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include dating from September 2009.

2.  Obtain all outstanding Vet Center records, dating from March 2005 forward.

3.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

4.  With respect to the Veteran's claim for entitlement to a TDIU, provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to a TDIU.  After such action, conduct any further development for the Veteran's TDIU claim deemed necessary.

5.  With respect to the Veteran's claims for entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(l) and 38 U.S.C.A. § 1114(s), provide the Veteran with the required information under VA's duty to notify and assist.  Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to special monthly compensation pursuant to 38 U.S.C.A.    § 1114(l) and 38 U.S.C.A. § 1114(s).  After such action, conduct any further development for the Veteran's SMC claims deemed necessary.  

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

